CHIEF JUSTICE




                                                      S
 CAROLYN WRIGHT                                                                                           LISA MATZ
JUSTICES                                                                                              CLERK OF THE COURT
 DAVID L. BRIDGES                                                                                        (214) 712-3450
 MOLLY FRANCIS                                                                                     lisa.matz@5th.txcourts.gov
 DOUGLAS S. LANG
                                                                                                         GAYLE HUMPA
 ELIZABETH LANG-MIERS
 ROBERT M. FILLMORE                         Court of Appeals                                        BUSINESS ADMINISTRATOR
                                                                                                         (214) 712-3434
 LANA MYERS
 DAVID EVANS                         Fifth District of Texas at Dallas                            gayle.humpa@5th.txcourts.gov
 DAVID LEWIS                                  600 COMMERCE STREET, SUITE 200                               FACSIMILE
 ADA BROWN                                         DALLAS, TEXAS 75202                                   (214) 745-1083
 CRAIG STODDART                                       (214) 712-3400
                                                                                                           INTERNET
 BILL WHITEHILL
                                                                                                   HTTP://5TH.TXCOURTS.GOV
 DAVID J. SCHENCK



                                                                 August 27, 2015


     Katherine Drew                                                 Lori Ordiway
     Dallas County Public Defender’s Office                         Dallas County District Attorney’s Office
     133 N. Riverfront Blvd., LB-2                                  133 N. Riverfront Blvd., LB-19
     Dallas, TX 75207                                               Dallas, TX 75207

     RE:       05-15-01022-CR
               Lauro Arizpe v. The State of Texas

     Counsel:

              After reviewing the documents before it, the Court questions its jurisdiction over the appeal.
     Specifically, the notice of appeal reflects that sentence was imposed on July 8, 2015. No motion for new trial
     was filed; therefore, appellant’s notice of appeal was due by August 7, 2015. See TEX. R. APP. P. 26.2(a)(1).
     Appellant’s notice of appeal is file-stamped August 17, 2015, ten days late. The Court cannot determine from
     the envelope in which it appears the pro se notice of appeal was delivered to the trial court whether it was
     mailed and, if so, the date of mailing. Moreover, although the notice of appeal was filed within the fifteen-day
     period provided by rule 26.3, no extension motion was filed in this Court within that same fifteen-day period.
     See id. 26.3(a), (b). Therefore, it appears we have no jurisdiction over the appeal.

              So that the Court may determine the threshold issue of jurisdiction, appellant is directed to file a letter
     brief regarding the jurisdictional question by September 8, 2015. The State is directed to file any response by
     September 18, 2015. Any party relying on information not in the record before this Court must obtain a
     supplemental record containing that information.

              After it has reviewed the jurisdictional briefs, the Court will either dismiss the appeal for want of
     jurisdiction or notify the parties by letter that the Court has jurisdiction over the appeal and of any pending
     deadlines.

                                                                  Sincerely,

                                                        /s/       Lisa Matz, Clerk of the Court
     ltr:mrh